Citation Nr: 0124882	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to May 22, 1998, for 
the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from April 1981 to January 
1982.

This appeal arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that granted the veteran's claim for 
service connection for post-traumatic stress disorder, 
effective from May 22, 1998.  The veteran appeals for an 
earlier effective date for the grant of that benefit. 


                                                           
REMAND

The veteran's representative, in a July 2001 presentation, 
has argued that an August 1984 rating decision that denied 
service connection for post-traumatic stress disorder was 
clearly and unmistakably erroneous.

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that, when two issues are "inextricably intertwined," a 
decision on one issue would have a significant impact on a 
claim for the second issue.  The Board of Veterans' Appeals 
(Board) believes that, in light of the Harris decision, the 
question of the veteran's possible entitlement to a grant of 
service connection for post-traumatic stress disorder based 
upon clear and unmistakable error in an August 1984 rating 
decision should be resolved prior to final appellate 
consideration of the issue of her entitlement to an effective 
date previous to May 22, 1998, for the grant of service 
connection for post-traumatic stress disorder.   The Board 
finds that, while the RO included a reference to the standard 
for clear and unmistakable error in its statement of the case 
issued during this appeal, it did not fully address the 
claim, to include a consideration of all of the evidence that 
was on file at the time of the August 1984 decision.  The RO 
must fully address this raised intertwined claim.  Id.  

The Board further notes that the veteran indicated at a 
recent Board hearing that she was evaluated for her 
psychiatric disorder at the Marion County Veterans' Advocate 
while she was on active duty.  These records are not on file.  
The RO must attempt to secure this putative medical evidence.  
The RO must also determine whether the veteran received any 
relevant post-service VA or fee basis VA treatment prior to 
May 22, 1998 and, if so, those records must be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  It is the Board's judgment that the RO must 
review the claims file and address whether any additional 
notification or development action is required under the VCAA 
regarding the issue on appeal, to include the new 
notification requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, and 
66 Fed. Reg. 45,620 (Aug. 29, 2001), to be codified at 
38 C.F.R. § 3.159.

In view of the foregoing, this case should be REMANDED for 
the following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers who have provided 
psychiatric evaluation or treatment 
during service, to include all 
information pertaining to treatment 
received at the Marion County Veterans' 
Advocate.  The RO should also ask the 
veteran to identify any post-service VA 
or fee basis VA treatment that she may 
have received prior to May 22, 1998.  All 
identified records should be obtained and 
associated with the claims file. 

2.  The RO must review the claims file to 
determine whether any additional 
notification or development action is 
required under the VCAA regarding the 
issue on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
66 Fed. Reg. 45,620 (Aug. 29, 2001), to 
be codified at 38 C.F.R. § 3.159.

3.  Thereafter, the RO should adjudicate 
the veteran's claim for entitlement to a 
grant of service connection for post-
traumatic stress disorder based upon 
clear and unmistakable error in an August 
1984 rating decision, prior to 
readjudication of her claim for 
entitlement to an effective date prior to 
May 22, 1998, for the grant of service 
connection for post-traumatic stress 
disorder.  If the veteran's claim for 
entitlement to a grant of service 
connection for post-traumatic stress 
disorder based upon clear and 
unmistakable error in an August 1984 
rating decision is not granted, she 
should be advised of the need to submit a 
notice of disagreement in order to 
initiate an appeal with respect to this 
issue.

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case, which includes a 
summary of all evidence received 
subsequent to the August 2001 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal 
including, if appropriate, the law and 
regulations pertaining to a claim of 
clear and unmistakable error.  The 
veteran and her representative should 
then be given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until she receives further 
notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

